Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17/330071 filed on 05/25/2021.
Claims 1-20 have been examined and are pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 15 of U.S. Patent No. 11,055,346.  Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1, 9, and 15 of the instant application is encompassed by claims 1, 9, and 15 of the co-pending application 11,055,346.  See comparison table below for details.

Instant Application # 17/330,071
Patent Application # 11,055,346
1 A computing device, comprising: 
a camera; a microphone; one or more processors; and 

a non-transitory, computer-readable medium storing instructions that, when executed by the one or more processors, cause the computing device to perform a set of acts comprising: 

detecting one or more predetermined phrases indicating a request to capture an image; 

in response to detecting the one or more predetermined phrases indicating a request to capture an image, using the microphone of the computing device to capture audio content; 







generating audio fingerprint data of the captured audio content; 

storing the audio fingerprint data with a captured image on the computing device;



in response to receiving the user input, using the stored audio fingerprint data to identify reference audio content that has at least a threshold extent of similarity with the captured audio content.





9. A method to be performed by a computing device, the method comprising: 
detecting one or more predetermined phrases indicating a request to capture an image; 

in response to detecting the one or more predetermined phrases indicating a request to capture an image, using a microphone of the computing device to capture audio content; 

generating audio fingerprint data of the captured audio content; 

storing the audio fingerprint data with a captured image on the computing device; 















in response to receiving the user input, using the stored audio fingerprint data to identify reference audio content that has at least a threshold extent of similarity with the captured audio content




15. A non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing system, cause the computing system to perform a set of operations comprising: 

detecting one or more predetermined phrases indicating a request to capture an image; 

in response to detecting the one or more predetermined phrases indicating a request to capture an image, using a microphone of a computing device to capture audio content; 






generating audio fingerprint data of the captured audio content; 

storing the audio fingerprint data with the captured image on the computing device; 

receiving a user input representing a selection of the captured image on the computing device; and 

in response to receiving the user input, using the stored audio fingerprint data to 




a camera; a microphone; one or more processors; and 

a non-transitory, computer-readable medium storing instructions that, when executed by the one or more processors, cause the computing device to perform a set of acts comprising: 


detecting one or more predetermined phrases indicating a request to capture an image; 

in response to detecting the one or more predetermined phrases indicating a request to capture an image, using the microphone of the computing device to capture audio content;


receiving a request to use the camera of the computing device; 

in response to receiving the request, using the camera of the computing device to capture an image; 

generating audio fingerprint data of the captured audio content; 

storing the audio fingerprint data with the captured image on the computing device; 




in response to receiving the user input, using the stored audio fingerprint data to identify reference audio content that has at least a threshold extent of similarity with the captured audio content; and 

outputting an indication of the identified reference audio content while displaying the captured image.

9. A method to be performed by a computing device, the method comprising: 
detecting one or more predetermined phrases indicating a request to capture an image; 


in response to detecting the one or more predetermined phrases indicating a request to capture an image, using a microphone of the computing device to capture audio content; 








receiving a request to use a camera of the computing device; 

in response to receiving the request, using the camera of the computing device to capture an image; 

generating audio fingerprint data of the captured audio content; 

storing the audio fingerprint data with the captured image on the computing device;


in response to receiving the user input, using the stored audio fingerprint data to identify reference audio content that has at least a threshold extent of similarity with the captured audio content; and 

outputting an indication of the identified reference audio content while displaying the captured image.

15.  A non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing system, cause the computing system to perform a set of operations comprising: 


detecting one or more predetermined phrases indicating a request to capture an image; 


in response to detecting the one or more predetermined phrases indicating a request to capture an image, using a microphone of a computing device to capture audio content; 

receiving a request to use a camera of the computing device; 
in response to receiving the request, using the camera of the computing device to capture an image; 

generating audio fingerprint data of the captured audio content; 

storing the audio fingerprint data with the captured image on the computing device; 

receiving a user input representing a selection of the captured image on the computing device;

 
in response to receiving the user input, using the stored audio fingerprint data to identify 

outputting an indication of the identified reference audio content while displaying the captured image.


Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if a terminal disclaimer must be filed and approved to overcome obviousness double patenting addressed above.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for tagging an image with audio content related a captured image/photo; wherein audio content was capture while a user capture image/photo.
The closest prior arts as currently recited below:
Chaudhry, Shafiq Ahmad (“Chaudhry,” US 2016/0100097) is directed to a method/system for capturing a live video feed and audio feed by activating the image-capture device and the microphone and capturing audiovisual media data through the image-capture device and the microphone.
Chang et al., (“Chang,” US 2014/0192230), is directed to a method/system for recording audio data to deliver an atmosphere of a scene while capturing an image of the scene and for matching and storing the recorded audio data and the captured image.  

LaJoie is directed to a method/system for identifying audio using a media guidance application where a video program.  
Mozer; Todd F (“Mozer,” US 2017/0064262) is directed a method/system for triggering video surveillance using embedded voice, speech, or sound recognition.  Lee et al., (“Lee,” US 2019/0320114), is directed to a method/system for determining whether the audio signal is generated by live recording.
Paul, Allen (“Allen,” US 6,489,986) is directed to a method/system for transmitting video information captured by the camera to the interactive television system and transforming the video information into a network-compatible video stream for transmission to a network.
Bodie, Jeffrey (“Boidie,” US 2006/0092291) is directed to a method/system for capturing an image and a related audio annotation, converting the audio annotation to text by voice recognition, and associate and editing the related image, audio annotation, and image caption.
Fredlund, John (“Fredlund,” US 2007/0081796) is directed to a method/system for detecting a selection between at least two modes of image capture; determining at least one audio capture characteristic for providing an electronic audio signal based upon sounds 
However, none of Chaudhry, Chang, Butcher, LaJoie, Mozer, Paul, Bodie, and Fredlund teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 9, and 15.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINH K PHAM/
Primary Examiner, Art Unit 2174